DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 6/2/2021.

Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 9, 15, the prior art of record, specifically the prior art Abari et al. (US20190204425A1) teaches calibrating the optical sensor by classify the data in the augmented reality environment. The prior art Dagley et al. (US10445899) teaches adjusting and displaying calibrating and recalibrating the sensor data in the augmented reality environment. However, none of the prior art cited alone or in combination provides motivation to teach using optical camera to capture image of vehicle located in workspace for calibration vehicle sensors in augmented reality environment. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-8, 10-14, 16-20, they are allowable due to their dependency to the independent Claims 1, 9, 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/YuJang Tswei/Primary Examiner, Art Unit 2619